          Case 2:21-cv-00640-MCE-DMC Document 64 Filed 04/21/21 Page 1 of 2

 1   Roger A. Colvin, Esq. (SBN 68773)
     Vincent C. Ewing, Esq. (SBN 177708)
 2   Eric G. Salbert, Esq. (SBN 276073)
     ALVAREZ-GLASMAN & COLVIN
 3   Attorneys at Law
     13181 Crossroads Parkway North, Suite 400
 4   City of Industry, CA 91746
     (562) 699-5500 · Facsimile (562) 692-2244
 5   rcolvin@agclawfirm.com; esalbert@agclawfirm.com
 6   Attorneys for Defendants, CITY OF CHICO,
     CHICO POLICE DEPARTMENT
 7
 8                               UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF CALIFORNIA
 9                                   SACRAMENTO DIVISION
10
11   BOBBY WARREN; ANDY LAMBACH;                )   Case No.: 2:21-cv-00640-MCE-DMC
     JONATHON WILLIAMS; MICHAEL                 )
12   SAMUELSON; TRACY MILLER;                   )
13   TONA PETERSEN; CAROL BETH                  )   ORDER RE DEFENDANTS’ REQUEST FOR
     THOMPSON; CHRISTA STEVENS,                 )   WAIVER OF PERSONAL APPEARANCE AT
14                                              )   HEARING
                  Plaintiffs,                   )
15                                              )   DEFENDANTS’ REQUEST FOR WAIVER OF
16   v.                                         )   PERSONAL APPEARANCE AT HEARING
                                                )   FILED CONCURRENTLY HEREWITH]
17   CITY OF CHICO; CITY OF CHICO               )
     POLICE DEPARTMENT,                         )   Hearing:
18                                              )   Date: April 23, 2021
19                Defendants.                   )   Time: 10:00 a.m.
                                                )   Crtrm: Room 7, 14th Floor
20                                              )   Judge: Honorable Morrison C. England, Jr.
                                                )
21                                              )
22                                              )
                                                )
23
24         Having received and reviewed Attorneys for Defendants CITY OF CHICO AND CITY OF
25   CHICO POLICE DEPARTMENT, Vincent C. Ewing, Roger A. Colvin and Eric G. Salbert’s Request for
26   Waiver of Personal Appearance at Hearing, and finding good cause, IT IS HEREBY ORDERED that:
27         1.     Attorneys for Defendants, Vincent C. Ewing and Eric G. Salbert shall be permitted to
28                attend the Plaintiff’s hearing on Motion for Preliminary Injunction set to commence on



                                               1
           ORDER RE DEFENDANTS’ REQUEST FOR WAIVER OF PERSONAL APPEARANCE AT HEARING
          Case 2:21-cv-00640-MCE-DMC Document 64 Filed 04/21/21 Page 2 of 2

 1                April 23, 2021 at 10:00 a.m. before the Honorable Morrison C. England, Jr. by way of
 2                videoconference.
 3         IT IS SO ORDERED.
 4
     Dated: April 21, 2021
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                               2
           ORDER RE DEFENDANTS’ REQUEST FOR WAIVER OF PERSONAL APPEARANCE AT HEARING
